IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50465
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SANDRA L. MOORER,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-96-CR-22-1
                       - - - - - - - - - -
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Sandra L. Moorer appeals the revocation of probation imposed

upon her conviction for fraudulently obtaining student loans.

Moorer was arrested on charges of driving while intoxicated (DWI)

and theft by check.   At a probation-revocation hearing, she

pleaded true to the two DWI charges as well as to a stipulated

charge for theft by check.   As a result, her probation was

revoked, and she was sentenced to ten months of imprisonment.

She contends that her due process rights were violated because

she was not accorded a preliminary hearing.   However, because


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-50465
                               -2-

Moorer was taken into custody not on a revocation charge, but on

a warrant for new charges of DWI and theft by check, a

preliminary hearing was not necessary.   See Fed. R. Crim. P.

32.1(a)(1), Advisory Committee Notes; Deveny v. U.S. Bd. of

Parole, 565 F.2d 875, 878 (5th Cir. 1978).

     AFFIRMED.